Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 04/27/2020.
Claims 1-18 are examined in this office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KERBOUL et al. (US 20130152746 A1).
Regarding claim 1, KERBOUL discloses a tool (10) comprising: a driver assembly including: a lug adapted to drive a work piece [0025]; a drive body (12) coupled to a drive body cap (16); a ratchet shaft (18) disposed in the drive body (12) and including ratchet teeth (22) ; first and second ratchet pawls (24, 26) adapted to move axially along the ratchet shaft (18) and selectively engage the ratchet teeth (22); and a reversing collar (44) adapted to be selectively positioned in either one of first and second positions via a reversing switch (46, Fig. 2), to thereby cause the first and second ratchet pawls (24, 26) to move axially along the ratchet shaft (18), wherein when the reversing collar (44) is disposed in the first position, the first pawl engages, and the second pawl disengages, the ratchet teeth, and when the reversing collar (44) is disposed in the second position, the first pawl disengages, and the second pawl engages, the ratchet teeth [0025]-[0027] and [0032]-[0035].
Regarding claim 7,  wherein the driver assembly further includes first and second biasing members (36 and 38) , wherein when the reversing collar (44) is disposed in the first position, the reversing collar (44) engages the second ratchet pawl (26) , which compresses the second biasing member (38), and the first biasing member (36)  causes the first ratchet pawl (24) to engage the ratchet teeth (22), and wherein when the reversing collar is disposed in the second position, the reversing collar engages the first ratchet pawl, which compresses the first biasing member, and the second biasing member causes the second ratchet pawl to engage the ratchet teeth (Fig. 2).
Regarding claim 8, wherein the first and second biasing members are springs (Fig. 2).
Regarding claim 10, wherein each of the first and second ratchet pawls has a spline geometry that matingly corresponds to a spline disposed on an inner surface of the drive body (Fig. 5).
Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LAI (DE 102008032896 A1).
Regarding claim 1, LAI discloses a tool (1) comprising: a driver assembly including: a lug adapted to drive a work piece (Fig. 8); a drive body (4) coupled to a drive body cap (2); a ratchet shaft (12) disposed in the drive body (4) and including ratchet teeth (5) ; first and second ratchet pawls (61, 62) adapted to move axially along the ratchet shaft (12) and selectively engage the ratchet teeth (5); and a reversing collar (6) adapted to be selectively positioned in either one of first and second positions via a reversing switch (43, Fig. 1), to thereby cause the first and second ratchet pawls (61, 62) to move axially along the ratchet shaft (12), wherein when the reversing collar (6) is disposed in the first position, the first pawl engages, and the second pawl disengages, the ratchet teeth, and when the reversing collar (6) is disposed in the second position, the first pawl disengages, and the second pawl engages, the ratchet teeth [0022]-[0030].
Regarding claim 11, further comprising a shaft (11) coupled to the drive body cap (2) to selectively drive the lug (13) in first and second directions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-3, 12-16, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KERBOUL et al. (US 20130152746 A1) in view of Beale et al. (US 20090264940 A1).
Regarding claim 2, KERBOUL discloses the tool according to claim 1.
 Kerboul is silent regarding further comprising one or more of a motor, a switch, and a status indicator. 
Beale in a related invention teaches that it is old and well known to provide such tool with one or more of a motor (309), a switch (903), and a status indicator (905, 906).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the tool of Kerboul to incorporate one or more of a motor, switch and a status indicator taught by Beale. Incorporating a motor allows for the tool to be motorized which provides speed, efficiency, precision and Accuracy for the tool, and the indicators enable the operator to verify the position of the switch 903 and the driving direction of the motor.
Regarding claim 3, KERBOUL discloses the tool according to claim 1.
 Kerboul is silent regarding wherein the tool is motorized. 
Beale in a related invention teaches that it is old and well known to provide such tool with a motor (309).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the tool of Kerboul to incorporate a motor as taught by Beale. Incorporating a motor allows for the tool to be motorized which provides speed, efficiency, precision and Accuracy for the tool.
Regarding claim 3, KERBOUL discloses the tool according to claim 1.
 Kerboul is silent regarding wherein the tool is motorized. 
Beale in a related invention teaches that it is old and well known to provide such tool with a motor (309).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the tool of Kerboul to incorporate a motor as taught by Beale. Incorporating a motor allows for the tool to be motorized which provides speed, efficiency, precision and Accuracy for the tool.
Regarding claim 12, KERBOUL discloses a ratcheting mechanism (Fig. 2) for a hand tool (10), comprising: a drive body cap (16); a drive body (12) coupled to the drive body cap (16); a ratchet shaft (18) disposed in the drive body (12) and including ratchet teeth (22); first and second ratchet pawls (24, 26) adapted to axially move along the ratchet shaft (18); a reversing collar (44) adapted to axially move the first and second ratchet pawls (24, 26) to selectively engage the ratchet teeth (22); and a reversing switch (46, Fig. 2) adapted to selectively dispose the reversing collar in either one of first and second positions, wherein when the reversing collar (44) is disposed in the first position, the first pawl engages, and the second pawl disengages, the ratchet teeth, and when the reversing collar (44) is disposed in the second position, the first pawl disengages, and the second ratchet pawl engages, the ratchet teeth (22) [0025]-[0027] and [0032]-[0035].
Kerboul is silent regarding the tool being motorized. 
Beale in a related invention teaches that it is old and well known to provide such tool with a motor (309).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the tool of Kerboul to incorporate one or more of a motor, switch and a status indicator taught by Beale. Incorporating a motor allows for the tool to be motorized which provides speed, efficiency, precision and Accuracy for the tool, and the indicators enable the operator to verify the position of the switch 903 and the driving direction of the motor.
Regarding claim 13, wherein the ratcheting mechanism is disposed in a housing assembly of the motorized hand tool (Fig. 1 of Kerboul OR Fig. 3 of Beale).
Regarding claim 14, wherein the ratcheting mechanism is disposed in a drive assembly of the motorized hand tool (Fig. 1 of Kerboul OR Fig. 3 of Beale).
Regarding claim 16,  further comprising first and second biasing members (36 and 38 of Kerboul) , wherein when the reversing collar (44) is disposed in the first position, the reversing collar (44) engages the second ratchet pawl (26) , which compresses the second biasing member (38), and the first biasing member (36)  causes the first ratchet pawl (24) to engage the ratchet teeth (22), and wherein when the reversing collar is disposed in the second position, the reversing collar engages the first ratchet pawl, which compresses the first biasing member, and the second biasing member causes the second ratchet pawl to engage the ratchet teeth (Fig. 2 of Kerboul).
Regarding claim 18, wherein each of the first and second ratchet pawls has a spline geometry that matingly corresponds to a spline disposed on an inner surface of the drive body (Fig. 5 of Kerboul).

Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over KERBOUL et al. (US 20130152746 A1) in view of Beer et al. (US 20140338504 A1).
Regarding claim 4, KERBOUL discloses the tool according to claim 1 including a housing assembly, coupled to the driver assembly (Figs. 3, 9-10).
 Kerboul is silent regarding wherein the housing assembly includes a clamshell housing having a first clamshell portion coupled to a second clamshell portion.
Beer in a related invention teaches that it is old and well known to provide housing assembly (114, Fig. 1A) includes a clamshell housing having a first clamshell portion (116) coupled to a second clamshell portion (118).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the tool of Kerboul to incorporate housing assembly includes a clamshell housing having a first clamshell portion coupled to a second clamshell portion taught by Beer. The rigid connection created between the clamshell housing and the ratchet head housing absorbs torque and helps prevent the tool from breaking apart when subject to drops or other impacts.
Regarding claim 5, KERBOUL discloses the tool according to claim 4.
 Kerboul is silent regarding wherein the tool is motorized (comprises a motor), and the motor is coupled to the shaft and enclosed within the clamshell housing. 
Beer in a related invention teaches that it is old and well known to provide such tool with a motor (320), the motor (320) is coupled to the shaft and enclosed within the clamshell housing [0021]-[0023] and Fig. 3A).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the tool of Kerboul to incorporate a motor coupled to a ratchet shaft and enclosed within a clamshell housing as taught by Beer. Incorporating a motor allows for the tool to be motorized which provides speed, efficiency, precision and Accuracy for the tool. The rigid connection created between the clamshell housing and the ratchet head housing absorbs torque and helps prevent the tool from breaking apart when subject to drops or other impacts.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over KERBOUL et al. (US 20130152746 A1) in view of Beer et al. (US 20140338504 A1).
Regarding claim 9, KERBOUL discloses the tool according to claim 1 including the ratchet shaft (18) in a drive body (Fig. 2).
 Kerboul is silent regarding wherein the ratchet shaft is retained in the drive body by a retaining ring.
Scott in a related invention teaches that it is old and well known to provide the ratchet shaft (22a, Fig. 9) is retained in the drive body by a retaining ring (See Annotated Figure below).

    PNG
    media_image1.png
    594
    783
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the tool of Kerboul to incorporate a retaining ring as taught by Scott, in order to hold the drive shaft in place.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over KERBOUL et al. (US 20130152746 A1) in view of Beale et al. (US 20090264940 A1), and in further view of Beer et al. (US 20140338504 A1).
Regarding claim 12, KERBOUL as modified above discloses the tool according to claim 1 including the ratchet shaft (18 of Kerboul) in a drive body (Fig. 2 of Kerboul).
 Kerboul as modified is silent regarding wherein the ratchet shaft is retained in the drive body by a retaining ring.
Scott in a related invention teaches that it is old and well known to provide the ratchet shaft (22a, Fig. 9) is retained in the drive body by a retaining ring (See Annotated Figure below).

    PNG
    media_image1.png
    594
    783
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the tool of Kerboul as modified to incorporate a retaining ring as taught by Scott, in order to hold the drive shaft in place.

Allowable Subject Matter
Claims 6 and 15 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna  Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS E IGBOKWE/Examiner, Art Unit 3731    
/ANDREW M TECCO/           Primary Examiner, Art Unit 3731